DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 17 May 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 7-14 and 16-20 in the reply filed on 3 June 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3 June 2022. The requirement is deemed proper and is therefore made FINAL.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson “BWP and RLM in NR” 3GPP R1-1713733 (hereinafter referred to as “Ericsson”). Note Ericsson was cited by the applicant in the IDS received 17 May 2022.
As to claims 7 and 13, Ericsson teaches a terminal (§2, line 16 and §3, lines 13-14) comprising:
a receiving section that receives configuration information for each bandwidth part (BWP) relating to radio link monitoring in a carrier (§2, lines 15-20 and §3, lines 13-19: receive RRC configuration for RLM in BWPs); and
a control section that controls reception of a reference signal for the radio link monitoring based on the configuration information (§2, lines 15-20 and §3, lines 13-19: receive and monitor RLM-RS/CSI-RS based on configuration).
As to claim 8, Ericsson teaches the terminal according to claim 7, wherein a resource of the reference signal is configured by using at least one of a synchronization signal block (SSB) and a channel state information reference signal (CSI-RS) (§2, lines 15-20 and §3, lines 13-24).
 As to claim 9, Ericsson teaches the terminal according to claim 7, wherein the receiving section receives a transmission periodicity of the reference signal that is common to BWPs in the carrier (§3, lines 25-29).
As to claim 10, Ericsson teaches the terminal according to claim 7, wherein the configuration information is an index of the reference signal (§2, lines 15-20).
As to claim 11, Ericsson teaches the terminal according to claim 7, wherein the reference signal comprises maximum eight reference signals (§2, lines 22-23).
As to claim 12, Ericsson teaches the terminal according to claim 7, wherein the control section performs the radio link monitoring using the reference signal corresponding to an active BWP (§3).
As to claim 14, Ericsson teaches a terminal (§2, line 16 and §3, lines 13-14) comprising:
a receiving section that receives configuration information for each bandwidth part (BWP) relating to radio link monitoring in a carrier (§2, lines 15-20 and §3, lines 13-19: receive RRC configuration for RLM in BWPs); and
a control section that controls reception of a reference signal for the radio link monitoring based on the configuration information (§2, lines 15-20 and §3, lines 13-19: receive and monitor RLM-RS/CSI-RS based on configuration).
As to claim 16, claim 16 is rejected the same way as claim 9.
As to claim 17, claim 17 is rejected the same way as claim 10.
As to claim 18, claim 18 is rejected the same way as claim 10.
As to claim 19, claim 19 is rejected the same way as claim 11.
As to claim 20, claim 20 is rejected the same way as claim 11. 
As to claim 21, claim 21 is rejected the same way as claim 11.
As to claim 22, claim 22 is rejected the same way as claim 12.
As to claim 23, claim 23 is rejected the same way as claim 12.
As to claim 24, claim 24 is rejected the same way as claim 12.
As to claim 25, claim 25 is rejected the same way as claim 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469